                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

ELIZABETH GREINER,                            )
                                              )
       Plaintiff,                             )      Case No:
                                              )
v.                                            )
                                              )
ROGER LYNN NEAL and                           )
RN TRUCKING, LLC,                             )
                                              )
       Defendants.                            )

                                   NOTICE OF REMOVAL

       COMES NOW Defendant RN Trucking, LLC, by and through its attorneys, Roberts

Perryman, P.C., and hereby files his Notice of Removal stating the following:

                                       INTRODUCTION

       1.      A civil action has been commenced and is now pending the Circuit Court of Jackson

County, State of Missouri, Case No. 2016-CV17816, wherein Elizabeth Greiner is the Plaintiff

and Roger Lynn Neal and RN Trucking, LLC are the Defendants.

       2.      This action is a civil action wherein Plaintiff has made claims for damages as a

result of Defendants’ alleged negligence in connection with a tractor trailer motor vehicle accident

that occurred on September 22, 2017.

       3.      Defendant, Roger Lynn Neal, was a citizen of Missouri, but died on March 3, 2018.

Defendant Neal was never served with Plaintiff’s action.

       4.      Defendant, RN Trucking, LLC, was a limited liability company with its principal

place of business in Missouri. All members of the LLC are citizens of Florida. No member is a

citizen of Missouri.




            Case 4:21-cv-00010-FJG Document 1 Filed 01/06/21 Page 1 of 3
        5.        RN Trucking, LLC has not been served with Plaintiff’s Petition, but has waived

service and consents to this removal.

                              DIVERSITY OF CITIZENSHIP EXISTS

        6.        This action is a civil action, of which the United States District Courts have original

jurisdiction pursuant to 28 U.S.C. § 1332 and is one which may be removed to this Court by

Defendant pursuant to 28 U.S.C. § 1441, and this is a civil action proceeding involving diversity

of citizenship.

        7.        Plaintiff, Elizabeth Greiner, is a citizen of the State of Missouri.

        8.        Defendant, RN Trucking, LLC, was a limited liability company, with all members

in Florida. No member is a citizen of Missouri.

        9.        Defendant, Roger Lynn Neal, was a citizen of Missouri, but is now deceased.

                  THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

        10.       The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

Plaintiff is claiming serious injuries, medical expenses, loss of enjoyment of life, future medical,

pain and future pain from this accident. Plaintiff has made a $1.0M policy limit demand and will

not stipulate the damages are less than $75,000. Therefore, the amount in controversy requirement

is satisfied.

                               NOTICE OF REMOVAL IS TIMELY

        11.       Less than thirty (30) days have elapsed since receipt of said initial pleadings by

Defendant given it has waived service and consents to the removal.

        12.       Defendant files herewith a copy of all process, pleadings, and order it has in this

action. See Exhibit A.




                                                     2

             Case 4:21-cv-00010-FJG Document 1 Filed 01/06/21 Page 2 of 3
       WHEREFORE, Defendant RN Trucking, LLC, by and through counsel, prays the Court to

accept its Notice for Removal, and make and enter such orders as may be necessary to affect the

complete removal of this action from the Circuit Court of Jackson County, State of Missouri, to

the United States District Court for the Western District of Missouri, and that further proceedings

be discontinued in the State Court and all future proceedings be held in this Court, as the laws in

such case provide.

                                      Respectfully submitted,

                                      ROBERTS PERRYMAN P.C.


                                      /s/ Ted L. Perryman
                                      Ted L. Perryman, #28410MO
                                      Korissa M. Zickrick, #56069MO
                                      Brandy L. Johnson, #71951MO
                                      1034 S. Brentwood Blvd., Suite 2100
                                      St. Louis, Missouri 63117
                                      (314) 421-1850 Phone
                                      (314) 421-4346 Fax
                                      tperryman@robertsperryman.com
                                      kzickrick@robertsperryman.com
                                      bjohnson@robertsperryman.com
                                      Attorneys for Defendant RN Trucking, LLC


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this 6th day of January, 2021, copies of the foregoing
were served on the following counsel of record via electronic mail and the Court’s ECF filing
system:

Nathan A. Steimel
SHEA KOHL LAW, LC
400 North Fifth Street, Suite 200
St. Charles, Missouri 63301
(636) 946-9999 Phone
(636) 946-8623 Fax
nsteimel@sheakohllaw.com
Attorney for Plaintiff
                                             /s/ Ted L. Perryman

                                                3

          Case 4:21-cv-00010-FJG Document 1 Filed 01/06/21 Page 3 of 3
